

Ferring Pharmaceuticals, Inc.
4 Gatehall Drive, 3rd Floor
Parsippany, NJ  07054
 
March ___, 2009


Vyteris, Inc.
13-01 Pollit Drive
Fair Lawn, NJ   07410


Ladies and Gentlemen:


Ferring Pharmaceuticals, Inc., a Delaware corporation (“Ferring”), Vyteris,
Inc., a Delaware corporation (“Vyteris”), and Vyteris, Inc., a Nevada
corporation (“Parent”) hereby agree as follows:


1.     License Agreement.   Reference is hereby made to the License and
Development Agreement dated as of September 27, 2004, as amended, between
Ferring and Vyteris (the “License Agreement”).
 
(a)           Attached hereto as Schedule 1 is a draft of the calendar year 2009
“patch development budget” provided by Vyteris to Ferring pursuant to Section
2.04 of the License Agreement (the “2009 Patch Development Budget”).  Promptly
following the execution and delivery of this letter agreement, Vyteris and
Ferring shall agree upon a final 2009 Patch Development Budget.  The existing
50/50 sharing arrangement with respect to annual development costs incurred to
carry out the Development Plan described in the License Agreement shall remain
in place.  However, solely with respect to up to $6,600,000 of the 2009 Patch
Development Budget, Ferring agrees that, subject to adequate confirmation and
approval by Ferring, in its sole reasonable discretion, regarding the use of
such funds consistent with the Development Plan, Ferring shall pay half of such
budgeted amount ($3,300,000) in full first.  With respect to each such payment
made by Ferring with respect to calendar year 2009 (including, without
limitation, prior to the execution of this letter agreement) in excess of the
amounts due in accordance with the original 50/50 sharing arrangement (the
“Excess Amounts”), Ferring shall be deemed to have paid such Excess Amounts on
account of and on behalf of Vyteris’s obligation under the existing 50/50
sharing arrangement; and such Excess Amounts shall be deemed loans by Ferring to
Vyteris (which loans Vyteris shall repay to Ferring (i) by making payment, on
account of and for the benefit of Ferring, of Ferring’s 50/50 sharing obligation
with respect to the second half of such $6,600,000 ($3,300,000) of such
Development Costs, but in any event, no later than December 31, 2009, or (ii) if
earlier, upon the termination of the License Agreement or the breach by Vyteris
or Parent of the License Agreement, the Supply Agreement (as defined below), the
Technical Agreement (as defined below), or any of the Transaction Documents (as
defined below).  In connection therewith, Vyteris shall invoice Ferring on a
semi-monthly basis based on actual costs incurred during the prior semi-monthly
period.  All such payments shall continue to be subject to year-end
reconciliation and the other provisions set forth in Section 2.04 of the License
Agreement.  With respect to any amounts in the final 2009 Development Patch
Development Budget in excess of $6,600,000, such amounts shall be paid after
Ferring and Vyteris pay the amounts set forth in this paragraph (and the
original 50/50 sharing arrangement shall apply with respect thereto).

 
 

--------------------------------------------------------------------------------

 

(b)           Section 5.05(b) of the License Agreement is hereby amended and
restated to read in its entirety as follows:
 
“In each subsequent twelve month period, the revenue share percentage that shall
be paid by Ferring to Vyteris shall be as follows:
 
 
·
*% of the first $100 million of Net Sales during such period;

 
 
·
*% of Net Sales between $100-200 million during such period; and

 
 
·
*% of Net Sales exceeding $200 million in each such period.”

 
(c)           Except as set forth above, the License Agreement shall remain in
full force and effect.
 
2.           Supply Agreement.  Reference is hereby made to the Supply Agreement
dated September 27, 2004, as amended, between Ferring and Vyteris the (“Supply
Agreement”) and the Technical Agreement entered into by and between Ferring and
Vyteris in connection with (the “Technical Agreement”).
 
(a)           The following is hereby added as a new Section 8.5 of the Supply
Agreement:
 
“At Ferring's expense, Vyteris hereby agrees that it shall permit a Ferring
manufacturing/production employee or representative to be onsite at Vyteris’s
Fair Lawn, New Jersey facility during calendar year 2009, at such times as are
reasonably requested by Ferring, for observation and review purposes solely with
respect to activities related to Ferring.  With respect to such observation and
review, the provisions of Article 6 of this Agreement (Confidentiality) shall
apply.  During calendar years 2009 and 2010, Ferring agrees that it shall not
directly solicit for employment any employee of Vyteris whom Ferring is first
introduced to directly as a result of the exercise by Ferring of such
observation and review rights.”
 
(b)           Except as set forth above, the Supply Agreement and the Technical
Agreement shall remain in full force and effect.
 
3.             PMK150.
 
(a)           Attached hereto as Schedule 2 is a description of machinery
commonly referred to as PMK150 and used by Vyteris in connection with its
performance of its obligations pursuant to the License Agreement and Supply
Agreement (together with all replacement and spare parts and accessories, the
“PMK150”).  Vyteris hereby represents and warrants to Ferring that there are no
manufacturer or other warranties in favor of Vyteris and/or its affiliates
relating to the PMK150.
 
* confidential treatment requested.

 
2

--------------------------------------------------------------------------------

 
 
(b)           Vyteris and Parent hereby, jointly and severally,  represent and
warrant to Ferring that (i) Vyteris owns all good and marketable right, title
and interest in and to the PMK150, free and clear of any and all liens, security
interests, pledges, attachments, mortgages, charges, claims, conditions or other
similar encumbrances or restrictions of any kind, including, without limitation,
any conditional sale agreement or other title retention agreement (collectively,
“Liens”), except for the Lien in favor of Spencer Trask Specialty Group
(“Spencer Trask”); and upon execution and delivery of the Bill of Sale (as
defined below), Ferring shall acquire all absolute unconditional right, title
and interest in and to the Purchased Assets (as defined below), free and clear
of all Liens (i.e., Spencer Trask shall release its Lien); (ii) the PMK150
conforms to the specifications set forth on Schedule 2 hereto and is in good
working order and operating condition, free of any material defects (latent and
otherwise); (iii) the PMK150 complies in all material respects with all
applicable requirements of all applicable and relevant occupational safety and
health laws and the regulations promulgated thereunder; and (iv) the PMK150 is
located at the facilities of Vyteris located at 13-01 Pollit Drive, Fair Lawn,
New Jersey.
 
(c)           Vyteris and Parent hereby, jointly and severally, represent and
warrant to Ferring that (i) Vyteris is a wholly-owned subsidiary of Parent, that
Parent is a holding-company without operations other than as relate to its
ownership of Vyteris, and that Parent’s only asset is its capital stock of
Vyteris; and (ii) except as set forth on Schedule 3, there is no actual or
threatened claim, lawsuit, action or proceeding against or involving Vyteris or
Parent.
 
(d)           Simultaneously with the execution and delivery of this letter
agreement, Vyteris and Ferring shall enter into an Assignment and Bill of Sale
in the form attached hereto as Exhibit A (the “Bill of Sale”) pursuant to which
Vyteris shall sell and assign to Ferring, and Ferring shall purchase from
Vyteris, the PMK150 and all related records, documentation and warranties
(collectively, the “Purchased Assets”), free and clear of all Liens.  The Bill
of Sale is hereby incorporated by reference into this Agreement as if fully set
forth herein.
 
(i)            The purchase price to be paid by Ferring to Vyteris for the
Purchased Assets is One Million Dollars ($1,000,000) (the “Purchase Price”) and
shall be paid by Ferring to Vyteris as follows:
 
(a)           credit for the principal amounts owed by Vyteris to Ferring
pursuant to (i) the Promissory Note dated July 8, 2008 made by Parent, as
nominee and agent for Vyteris, to Ferring in the original principal amount of
$50,000 (the "$50,000 Note") (which principal amount equals $50,000), and (ii)
the Promissory Note dated December 15, 2008 made by Parent, as nominee and agent
for Vyteris, to Ferring in the original principal amount of $200,000 (the
"$200,000 Note") (which principal amount equals $200,000) are hereby credited in
full against the Purchase Price;
 
(b)           Ferring shall make a payment to Vyteris in the amount of $250,000
on the date hereof; and
 
(c)           On April 30, 2009, Ferring shall make a payment to Vyteris in the
amount of (i) $500,000, less credit for (ii) interest payments owed by Vyteris
to Ferring pursuant to the (A) the $50,000 Note; (B) the $200,000 Note; and (C)
the Promissory Note dated July 8, 2008 made by Parent, as nominee and agent for
Vyteris, to Ferring in the original principal amount of $2,500,000 (the
“$2,500,000 Note”).

 
3

--------------------------------------------------------------------------------

 
 
(ii)           The parties hereby acknowledge and agree that the loans made by
Ferring and represented by the $50,000 Note, the $200,000 Note and the
$2,500,000 Note were each made by Ferring to Parent, as nominee and agent for
Vyteris.  The parties hereby acknowledge and agree that the Purchase Price
constitutes the Fair Market Value of the Purchased Assets.  As used in this
letter agreement, the “Fair Market Value” means the price determined by the
parties to be the price which a willing buyer would pay for assets in an arm’s
length transaction to a willing seller who is under no compulsion to sell such
assets.
 
(iii)          The Parties hereby acknowledge and agree that, in accordance with
Section 4 of the $2,500,000 Note, Ferring has elected to offset the principal
amount due by Ferring thereunder against the $2,500,000 payment due by Ferring
pursuant to Section 5.02(ii) of the License Agreement.
 
(e)           Simultaneously with the execution and delivery of this letter
agreement, Vyteris and Ferring shall enter into an Equipment Lease Agreement in
the form attached hereto as Exhibit B (the “Equipment Lease”) pursuant to which
Ferring shall lease to Vyteris the Purchased Assets.   As set forth in the
Equipment Lease, in lieu of Vyteris paying the lease payments to Ferring in
cash, at Ferring’s option Ferring shall receive a dollar-for-dollar credit
against, at Ferring’s option, (i) the option exercise price described below with
respect to the PMK300, and/or (ii) amounts due by Ferring to Vyteris pursuant to
the License Agreement (e.g., milestone payments), the Supply Agreement and/or
any other agreement between the parties.  The Equipment Lease is hereby
incorporated by reference into this Agreement as if fully set forth
herein.  General terms shall include, without limitation, lease payments of
$1000 per month, a term of 10 years and covenants by Vyteris to maintain the
Equipment in proper working order.  Without otherwise limiting the provisions of
the Section 6(b) of the Equipment Lease, the insurance referred to in Section
6(b) of the Equipment Lease shall include the insurance set forth on Schedule
3(a) attached hereto.
 
4.             PMK300.
 
(a)           Attached hereto as Schedule 4 is a description of a piece of
machinery commonly referred to as PMK300 (together with all replacement and
spare parts and accessories, the “PMK300”).  There are no manufacturer and other
warranties in favor of Vyteris and/or Parent relating to the PMK300.
 
(b)           Vyteris and Parent hereby, jointly and severally, represent and
warrant to Ferring that (i) Vyteris owns all good and marketable right, title
and interest in and to the PMK300, free and clear of any and all Liens; and upon
consummation by Ferring of the transactions contemplated by the Option (as
defined below), Ferring shall acquire all absolute unconditional right, title
and interest in and to the PMK300 Assets (as defined below), free and clear of
all Liens; (ii) the PMK300 conforms to the specifications: set forth on Schedule
4 hereto and is in good working order and operating condition, free of any
material defects (latent and otherwise); (iii) the PMK300 complies in all
material respects with all applicable requirements of all applicable and
relevant occupational safety and health laws and the regulations promulgated
thereunder; and (iv) the PMK300 is located at the facilities of Herro Hoeflinger
Harro Höfliger Verpackungsmaschinen GmbH, Werk Satteldorf, Industriestraße 6,
74589 Satteldorf, GERMANY.

 
4

--------------------------------------------------------------------------------

 
 
(c)           Vyteris hereby grants to Ferring the right to purchase the PMK300
and all related records, documentation and warranties (collectively, the “PMK300
Assets”), free and clear of all Liens (the “Option”).   In order to exercise the
Option, Ferring shall notify Vyteris in writing, prior to the expiration of the
Option Period (as defined below), that Ferring desires to exercise the Option,
in which case the parties shall promptly negotiate and enter into a purchase
agreement and other related documents (including, without limitation, transfer
documents and a legal opinion in favor of Ferring) in connection therewith.  As
used herein, the “Option Period” means the period of time beginning on the date
of this letter agreement and ending on the second anniversary of the letter
agreement.
 
(i)           The option exercise price to be paid by Ferring to Vyteris shall
be in an amount and upon payment terms mutually agreed upon by the parties in
good faith.
 
(ii)           Vyteris hereby covenants and agrees that during the Option Period
(and, if Ferring exercises the Option, until such time as Ferring and Vyteris
consummate the sale by Vyteris to Ferring of the PMK300 Purchased Assets), the
representations and warranties set forth in paragraph 4(b) shall remain true and
accurate in all respects and Vyteris shall maintain the insurance listed on
Schedule 5 attached hereto.
 
5.             Representations and Warranties.  Vyteris and Parent, jointly and
severally, hereby represent and warrant to Ferring, and Ferring hereby
represents and warrants to Vyteris that:
 
(a)           It is duly and validly existing under the laws under which it was
organized and is qualified and in good standing in the State of New Jersey;
except that, with respect to Parent, Vyteris and Parent represent and warrant
that Parent is not in good standing in the State of New Jersey, that Parent is
not “doing business” in the State of New Jersey and that such failure of Parent
to be in good standing is not in violation or contrary to any law or
regulation.  It has the requisite power and authority to execute, deliver and
perform this letter agreement and all of the other documents and instruments
executed and delivered by it in accordance herewith (collectively with this
letter agreement, the “Transaction Documents”).  It has obtained all necessary
authorizations to approve the execution, delivery and performance by it of each
of the Transaction Documents to which it is a party.  Each of the Transaction
Documents to which it is a party has been duly executed and delivered by it.
 
(b)           Each of the Transaction Documents to which it is a party is its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.  The execution, delivery and performance of each of the Transaction
Documents to which it is a party does not and will not, under any circumstance
whatsoever: (i) conflict with, constitute a default, or result in a default or
other breach of or under the certificate of incorporation or bylaws of such
party or any agreement to which such party is a party or by which it or its
assets is bound; (ii) permit any entity or individual to either terminate or to
accelerate any liability or other obligation, or to impose any penalty under or
to otherwise modify, or exercise rights under, or cancel or require any notice
under, or otherwise violate any  agreement to which such party is a party or by
which it or its assets is bound; or (iii) otherwise result in a Lien, except for
Liens in favor of Ferring as contemplated by the Transaction Documents.

 
5

--------------------------------------------------------------------------------

 
 
(c)           No governmental or other authorization, approval or other consent
of any kind or nature by or on behalf of such party is required arising out of
or otherwise relating to the execution, delivery or performance of the
Transaction Documents to which it is a party and such party is not prohibited by
any law from consummating the transactions contemplated by any of the
Transaction Documents to which it is a party.  No litigation or other proceeding
is pending against it that questions the validity of any of the Transaction
Documents or any transaction contemplated thereby.
 
6.             Indemnification; Security Interests; Subordination; Additional
Agreements.
 
(a)           Vyteris and Parent, jointly and severally, hereby agree to
indemnify and hold harmless (and at the request of Ferring, defend) Ferring and
its parent and other affiliates and their respective successors and permitted
assigns, and the officers, directors, managers, employees, members, partners,
stockholders, agents and representatives of each of the foregoing (collectively,
the “Buyer Indemnitees”), from and against, and shall pay to the Buyer
Indemnitees the amount of, any and all liabilities, losses, damages, expenses
(including, without limitation, reasonable attorneys’ fees), causes of action,
suits, claims or judgments arising from, resulting from or based upon (i) any
breach of or inaccuracy in the representations and warranties of Vyteris and/or
Parent contained in any of the Transaction Documents, the License Agreement, the
Supply Agreement and/or the Technical Agreement, (ii) any breach of the
covenants or agreements of Vyteris and/or Parent contained in any of the
Transaction Documents, the License Agreement, the Supply Agreement and/or the
Technical Agreement, or (iii) the actual or alleged use, operation, delivery or
transportation of the Purchased Assets (and, if Ferring exercises, the Option,
the PMK300 Assets) prior to the sale and assignment thereof to Ferring pursuant
to the Transaction Documents or while Vyteris and/or Parent otherwise has
possession or control thereof.
 
(b)           To secure the obligations of Vyteris pursuant to the existing and
new agreements between the parties, Vyteris shall grant to Ferring a security
interest in all of the assets of Vyteris (including, without limitation, the
PMK300 machinery and the Product (as defined in the License Agreement), work in
process supplies, inventories, machinery and equipment); provided, however, that
with respect to patent rights, such collateral shall only include the patents
and patent applications (i) referred to in the License Agreement, (ii) made,
created, developed or reduced to practice in connection with the License
Agreement, and (iii) any other patents and patent applications owned or
controlled by Vyteris and necessary, useful or desirable to Ferring’s
manufacture, marketing, sale testing, development or use of the Product,
including, without limitation the patents and patent applications listed on
Schedule 6 attached hereto, together with certain other assets, all as more
fully described in the Vyteris Security Agreement (as defined below).  In
furtherance thereof, simultaneously with the execution and delivery of this
letter agreement, Vyteris shall execute and delivery to Ferring a Security
Agreement in the form attached hereto as Exhibit C (the “Vyteris Security
Agreement”) and any other UCC-1 statements, collateral assignments of patents
and other documents reasonably requested by Ferring.  The Vyteris Security
Agreement is hereby incorporated by reference into this Agreement as if fully
set forth herein.   Additionally, Vyteris shall, upon the request of Ferring at
any time on the date hereof or thereafter, take all steps that Ferring deems
advisable or necessary in order for Ferring to obtain and/or perfect its
security interest (including, at the request of Ferring, that Vyteris shall
execute appropriate German security documents, move the PMK300 machinery to the
United States and/or obtain a legal opinion, from a law firm and in form
satisfactory to Ferring, with respect to such perfection).  The German security
documents shall substantially conform to the draft security transfer agreement
(Sicherungsübereignungsvertrag) attached hereto as Exhibit G and shall be
executed by the parties (including Spencer Trask) within twenty (20) bank
working days from the execution and delivery of this Letter Agreement.  The
German security documents shall form an integral part of the Vyteris Security
Agreement and their content shall be incorporated in full into the Vyteris
Security Agreement by way of reference.  Vyteris shall pay all costs and
expenses incurred by Ferring in connection with perfecting its security interest
(including, without limitation, all costs and expenses of German legal
counsel).   The Vyteris Security Agreement shall terminate on the Security
Interest Termination Date (as defined in the Vyteris Security Agreement).

 
6

--------------------------------------------------------------------------------

 
 
(c)           To secure the obligations of Parent pursuant to the existing and
new agreements between the parties, Parent shall grant to Ferring a security
interest in all of the assets of Parent.  In furtherance thereof, simultaneously
with the execution and delivery of this letter agreement, Parent shall execute
and delivery to Ferring a Parent Security Agreement in the form attached hereto
as Exhibit D (the “Parent Security Agreement”) and any other UCC-1 statements
and other documents reasonably requested by Ferring.  The Parent Security
Agreement is hereby incorporated by reference into this Agreement as if fully
set forth herein.   Additionally, Parent shall, upon the request of Ferring at
any time on the date hereof or thereafter, take all steps that Ferring deems
advisable or necessary in order for Ferring to obtain and/or perfect its
security interest.  Parent and/or Vyteris shall pay all costs and expenses
incurred by Ferring in connection with perfecting its security interest.  The
Parent Security interest shall terminate on the Security Interest Termination
Date.
 
(d)           Simultaneously with the execution and delivery of this letter
agreement, Spencer Trask shall fully release and discharge all Liens with
respect to the PMK150, and (ii) enter into a Subordination and Agreement in the
form attached hereto as Exhibit E.  Additionally, immediately prior to
consummation of the transactions contemplated by exercise by Ferring of the
Option, Spencer Trask shall fully release and discharge all Liens with respect
to the PMK300.  In connection with the foregoing, Spencer Trask hereby shall
authorize Ferring to take any and all actions (including, as appropriate, filing
UCC-3 termination statements) necessary or desirable, as determined by Ferring
in good faith.
 
(e)           Simultaneously with the execution and delivery by the parties of
this letter agreement, Vyteris shall deliver to Ferring the legal opinion of
Jolie Kahn, Esq., counsel to Vyteris, in form and substance satisfactory to
Ferring, in the form attached hereto as Exhibit F.


 
7

--------------------------------------------------------------------------------

 
 
(f)           Until the Security Interest Termination Date, Vyteris nor Parent
may not make any payments to any related party shareholders or entities
controlled by related party shareholders (“related party shareholder” is defined
as those shareholders listed on Schedule 8 attached hereto), except for (i)
compensation under existing employment agreements and consulting fees payable to
officers and a certain corporate director at rates no greater than the rates in
effect on January 1, 2009 and otherwise upon terms no more favorable to such
officers and director than under past practices, and compensation paid to
Parent’s Board of Directors pursuant to arrangements in effect either pursuant
to the existing Board compensation plan or otherwise as in effect on January 1,
2009, and (ii) amounts pre-approved by Ferring in writing, in each instance, in
Ferring’s sole discretion.
 
(g)          Notwithstanding anything contained in the Vyteris Security
Agreement to the contrary, Ferring hereby agrees that if, and only if, (i)
Ferring has confirmed in writing that neither Vyteris nor Parent has breached or
defaulted under or with respect to (nor has Ferring alleged in good faith that
such breach or default has occurred under or with respect to) any of the
Transaction Documents, the License Agreement, the Supply Agreement and/or the
Technical Agreement, and (ii) Spencer Trask has reaffirmed in writing (in form
and substance reasonably satisfactory to Ferring in its sole discretion) that
the Subordination and Agreement remains in full force and effect, Ferring shall
(A) allow Vyteris to grant or allow the imposition of a lien or security
interest upon the Collateral (as defined in the Vyteris Security Agreement) in
connection with the making of loans to Vyteris by one or more New Third Party
Lenders, and (B) subordinate its liens and security interests created by the
Vyteris Security Agreement to such New Third Party Lenders to the extent that
the value of the Collateral (as defined in the Vyteris Security Agreement) at
the time or times that Ferring exercises its rights and remedies pursuant to the
Vyteris Security Agreement (as determined by Ferring in its sole discretion good
faith) exceeds $3,300,000; it being understood and agreed that Ferring’s liens
and security interests shall remain senior to the New Third Party Lenders with
respect to at least $3,300,000 of value of the Collateral.  In connection with
the foregoing subordination, Ferring agrees to execute a subordination agreement
with New Third Party Lenders in form and substance reasonably satisfactory to
Ferring in its sole discretion.  As used herein, a “New Third Party Lender”
means a third party accredited investor and/or financial institution (but not
Spencer Trask) that is not affiliated in any way with Vyteris, Parent, Spencer
Trask or any related party shareholders or entities controlled by related party
shareholders (as described in paragraph 6(f) above).
 
(h)           So long the License Agreement and/or the Supply Agreement is in
effect, Ferring shall receive notice of all regularly scheduled and unscheduled
meetings of the Board of Directors of Vyteris and Parent, and subject to having
designated an observer (which may be only one person and not subject to change
unless the designated person is no longer employed or retained by Ferring), who
has signed Vyteris’s and Parent's standard nondisclosure agreement (of which
Ferring shall not be a third party beneficiary), such observer may attend
Vyteris’s and Parent's regularly scheduled and unscheduled meetings of its Board
of Directors and shall receive the materials distributed or made available to
the voting members of the Board in connection with such meetings; provided,
however, that such observer shall not have a right to vote or otherwise pass on
any matters brought to the attention of the Board at such meetings, and such
observer shall be excluded from any discussions regarding any matters related to
Ferring.


 
8

--------------------------------------------------------------------------------

 
 
7.             Miscellaneous.
 
(a)           Each of the Transaction Documents shall be governed by and
construed in accordance with the laws of the State of New Jersey without giving
effect to conflicts of law principles.
 
(b)           Each of the Transaction Documents may be executed in counterparts
and delivered by facsimile, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  The parties
hereby submit to the exclusive jurisdiction of the state and federal courts
located in the City of Newark, State of New Jersey for the sole purpose of the
Transaction Documents and any controversy arising thereunder. VYTERIS AND
FERRING EACH WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING FROM THE TRANSACTION DOCUMENTS.
 
(c)           Vyteris and Parent shall execute and deliver to Ferring, upon
Ferring’s request, such instruments and assurances as Ferring deems necessary or
advisable in order to consummate the transactions contemplated by the
Transaction Documents.  At request of Ferring, Vyteris shall execute, or join
Ferring in executing, financing statements pursuant to the Uniform Commercial
Code or comparable statute, rule or regulation.
 
(d)           All notices under any of the Transaction Documents shall be
delivered by facsimile (confirmed by overnight delivery) or by overnight
delivery with a reputable overnight delivery service, to the address of the
respective parties set forth above.  Notices shall be effective on the day
following the date of transmission if sent by facsimile, and on the business day
following the date of delivery to the overnight delivery service if sent by
overnight delivery.  A party may change its address listed above by notice to
the other party given in accordance with this section.
 
(e)           The parties hereto acknowledge that the Transaction Documents set
forth the entire agreement and understanding of the parties and supersedes all
prior written or oral agreements or understandings with respect to the subject
matter thereof.  No modification of any of the terms of any of the Transaction
Documents shall be deemed to be valid unless in writing and signed by an
authorized agent or representative of both parties hereto.  No course of dealing
or usage of trade shall be used to modify the terms and conditions therein.  A
waiver of a default shall not be a waiver of any other or a subsequent default.
 
(f)           Each of the Transaction Documents is binding upon, and inures to
the benefit of, the parties hereto and their respective administrators,
successors and assigns.  Neither Vyteris nor Parent may assign or otherwise
transfer (by assignment, stock sale, merger or otherwise) any of the Transaction
Documents without the prior written consent of Ferring.  Each provision of each
of the Transaction Documents shall be considered separable; and if, for any
reason, any provision or provisions herein are determined to be invalid and
contrary to any existing or future law, such invalidity shall not impair the
operation of or affect those portions of the applicable Transaction Documents
which are valid.
 
[Signature Page Follows]

 
9

--------------------------------------------------------------------------------

 

Please confirm your agreement to the foregoing by executing the enclosed
duplicate original of this letter in the space provided below and returning it
to Ferring.
 
FERRING PHARMACEUTICALS, INC.
   
By:
/s/ Wayne C. Anderson 
 
Name: Wayne C. Anderson
 
Title:   President and CEO



ACCEPTED AND
AGREED TO:


VYTERIS, INC., a Delaware corporation
   
By:
/s/ Haro Hartounian  
Name: Haro Hartounian
 
Title:   Chief Executive Officer



ACCEPTED AND AGREED TO:


VYTERIS, INC., a Nevada corporation
   
By:
/s/ Haro Hartounian
 
Name: Haro Hartounian
 
Title:   Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS
 
Schedule 1
 
2009 Patch Development Budget
Schedule 2
 
Description of PMK150
Schedule 3
 
Claims, Lawsuits, Actions
Schedule 3(a)
 
PMK150 Insurance
Schedule 4
 
Description of PMK300
Schedule 5
 
PMK300 Insurance
Schedule 6
 
Certain Patent Rights
Schedule 7
 
Materials and Supplies
Schedule 8
 
Related Parties
     
Exhibit A
 
Form of Bill of Sale
Exhibit B
 
Form of Equipment Lease
Exhibit C
 
Form of Vyteris Security Agreement
Exhibit D
 
Form of Parent Security Agreement
Exhibit E
 
Form of Subordination of Agreement
Exhibit F
 
Form of Legal Opinion
Exhibit G
 
Draft German Security Transfer Agreement


 
 

--------------------------------------------------------------------------------

 

Schedule 1    Draft 2009 Patch Development Budget
 
See Attached



--------------------------------------------------------------------------------


 
Schedule 2    Description of PMK150


See attached

 
 

--------------------------------------------------------------------------------

 


Schedule 3    Claims, Lawsuits, Actions


See Attached

 
 

--------------------------------------------------------------------------------

 

Schedule 3(a)    PMK150 Insurance


See Attached



--------------------------------------------------------------------------------


 
Schedule 4    Description of PMK300


See Attached



--------------------------------------------------------------------------------


 
Schedule 5    PMK300 Insurance


See Attached


 
 

--------------------------------------------------------------------------------

 

Schedule 6    Certain Patent Rights


See Attached



--------------------------------------------------------------------------------


 
Schedule 7    Materials and Supplies


See Attached


 
 

--------------------------------------------------------------------------------

 

Schedule 8    Related Parties


See Attached

 
 

--------------------------------------------------------------------------------

 


Exhibit A    Form of Bill of Sale


See Attached



--------------------------------------------------------------------------------


 
Exhibit B    Form of Equipment Lease


See Attached



--------------------------------------------------------------------------------


 
Exhibit C    Form of Vyteris Security Agreement


See Attached



--------------------------------------------------------------------------------


 
Exhibit D    Form of Parent Security Agreement


See Attached

 
 

--------------------------------------------------------------------------------

 

Exhibit E    Form of Subordination and Agreement


See Attached

 
 

--------------------------------------------------------------------------------

 


Exhibit F    Form of Legal Opinion


See Attached



--------------------------------------------------------------------------------


 
Exhibit G    Draft German Security Transfer Agreement
 
See Attached (to be finalized post-Closing)


 
 

--------------------------------------------------------------------------------

 